 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      RONALD LEE PAULSON,
                                                              CASE NO. 3:19-cv-05491 BHS-JRC
11                              Plaintiff,
                                                              ORDER FOR PLAINTIFF TO
12              v.                                            SHOW CAUSE AND RENOTING
                                                              PENDING MOTIONS
13      PRISONER TRANSPORT, et al.,

14                              Defendants.

15

16           This matter is before the Court on plaintiff’s response to defendants’ motions to dismiss.

17   See Dkts. 16, 20, 23. Plaintiff’s response indicates that plaintiff seeks to amend his complaint in

18   this matter. If plaintiff still wishes to amend his complaint, he must comply with this Order and

19   file a motion to amend—including a proposed amended complaint—on or before November 15,

20   2019.

21                                             DISCUSSION

22           Plaintiff, a prisoner who proceeds pro se and in forma pauperis, initiated this matter in

23   June 2019. See Dkt. 1. In his complaint, which he brought under 42 U.S.C. § 1983, plaintiff

24

     ORDER FOR PLAINTIFF TO SHOW CAUSE AND
     RENOTING PENDING MOTIONS - 1
 1   alleges that events that occurred during his pre-conviction transport from Tennessee to

 2   Washington State constituted cruel and unusual punishment in violation of the Eighth

 3   Amendment. Dkt. 6, at 8.

 4          Defendants filed motions to dismiss (see Dkts. 16, 20), and plaintiff has filed a response,

 5   including a motion to strike the motions to dismiss. See Dkt. 23, at 1. Plaintiff’s response raises

 6   additional claims to the claim of cruel and unusual punishment in his complaint, including

 7   stating that there was violation of his “8th and 14th Amendment civil rights, as well as

 8   prosecutorial misconduct, deliberate indifference, obstruction of justice, malicious prosecution,

 9   and conspiracy to interfere with civil rights.” Dkt. 23, at 4. Plaintiff’s response also includes

10   facts not alleged in his complaint, including allegations that the prosecutor suppressed his

11   medical records to impede this matter. See Dkt. 23, at 14. And in his response, plaintiff appears

12   to state that he is entitled to amend his complaint as a matter of course under Federal Rule of

13   Civil Procedure 15(a)(1). See Dkt. 23, at 16. He asks that the Court “add the enclosed

14   information and grounds in [the response] as an amended and supplemental pleading to

15   [p]laintiff’s original pleading.” Dkt. 23, at 16. Plaintiff has also filed pending motions to

16   compel disclosure of or subpoena information that he alleges is related to his claims. See Dkts.

17   24, 25. In their reply in support of the motion to dismiss, defendants request that the court

18   decline to allow plaintiff to amend his complaint. See Dkt. 26, at 4.

19          Plaintiff may not amend his complaint as a matter of course under Rule 15(a)(1). That

20   rule allows such an amendment if done within, as relevant here, “21 days after service of a

21   motion under Rule 12(b)[.]” Fed. R. Civ. P. 15(a)(1)(B). “In all other cases, a party may amend

22   its pleading only with the opposing party’s written consent or the court’s leave. The court should

23   freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Because plaintiff’s request

24

     ORDER FOR PLAINTIFF TO SHOW CAUSE AND
     RENOTING PENDING MOTIONS - 2
 1   to amend his complaint was made on October 14—more than 21 days after the first motion to

 2   dismiss was filed (see Dkt. 16)—and plaintiff does not have the opposing parties’ written

 3   consent to amend, plaintiff must obtain this Court’s leave to amend his complaint.

 4           Moreover, the Court has instructed plaintiff that requests for court action “shall be set

 5   forth in a motion[.]” Dkt. 7. Here, plaintiff has simply included a request to amend his

 6   complaint within the conclusion to his “Objections to Defendant[’]s Motion to Dismiss and

 7   Summary Judgment.” See Dkt. 23, at 16. As defendants point out, plaintiff’s requesting to

 8   amend his complaint in a response to a motion to dismiss is inappropriate. See Dkt. 26, at 4.

 9           In addition to filing a motion to amend, plaintiff “must attach a copy of the proposed

10   amended pleading as an exhibit to” a motion or stipulation to amend his pleading. See Local

11   Civil Rule 15. Plaintiff has not provided this Court with a copy of the proposed amended

12   pleading. In determining whether leave to amend is appropriate, the district court considers ‘the

13   presence of any of four factors: bad faith, undue delay, prejudice to the opposing party, and/or

14   futility.’” Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)

15   (quoting Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir. 1999)). Without a

16   proposed amended complaint, the undersigned is unable to consider if leave to amend should be

17   granted in light of these four factors.

18           Therefore, at this time, the undersigned declines to rule on plaintiff’s request to amend

19   contained in his response to the motions to dismiss. However, the undersigned also declines

20   defendants’ request to issue a report and recommendation regarding the motion to dismiss and

21   ignore the “materials and causes of action that have been added in opposition briefing.” Dkt. 26,

22   at 4. Rather, the Court will offer plaintiff an opportunity to properly request to amend his

23   complaint.

24

     ORDER FOR PLAINTIFF TO SHOW CAUSE AND
     RENOTING PENDING MOTIONS - 3
 1          If plaintiff still wishes to amend his complaint (Dkt. 6), he may file a motion to amend

 2   with an attached amended proposed complaint on or before November 18, 2019. The proposed

 3   amended complaint must be legibly rewritten or retyped in its entirety, it should be an original

 4   and not a copy, it should contain the same case number, and it may not incorporate any part of

 5   the complaint (Dkt. 6) by reference. The proposed amended complaint will act as a complete

 6   substitute for the complaint, and not as a supplement. See Ferdik v. Bonzelet, 963 F.2d 1258,

 7   1262 (9th Cir. 1992).

 8          If plaintiff does not file a motion to amend and proposed amended complaint on or before

 9   November 15, 2019, the matter shall proceed on plaintiff’s complaint. See Dkt. 6. The Court

10   will re-note other pending motions in this matter accordingly.

11                      CONCLUSION AND DIRECTIONS TO THE CLERK

12          If plaintiff wishes to amend his complaint, he must file a motion for leave to amend—

13   including a proposed amended complaint—on or before November 15, 2019. The Clerk’s

14   Office shall update the docket accordingly and shall re-note pending motions in this matter

15   (Dkts. 16, 20, 24, and 25) for consideration on November 22, 2019. The Clerk’s Office shall

16   also provide plaintiff with the form for filing a § 1983 complaint.

17          Dated this 22nd day of October, 2019.

18

19

20                                                        A
                                                          J. Richard Creatura
21
                                                          United States Magistrate Judge
22

23

24

     ORDER FOR PLAINTIFF TO SHOW CAUSE AND
     RENOTING PENDING MOTIONS - 4
